Exhibit 12.1 FY 2009 FY 2009(a) FY 2008 FY 2007 FY 2006 FY 2005 52 weeks 52 weeks 53 weeks 52 weeks 52 weeks 52 weeks February 27, 2010 February 27, 2010 February 28, 2009 February 23, 2008 February 24, 2007 February 25, 2006 ● Earning (Loss) from Continuing Operations and Before Taxes $ ) $ ) $ ) $ $ ) $ ● Fixed charges ● Distributed income of equity investees - ● Share of pre-tax losses of equity investees for which charges arising from guarantees are included in fixed charges - Subtotal ) ) Less ● Interest capitalized - ● Preferred dividend requirements and accretion - ● Undistributed Earnings Adjustment - Earnings ( as defined) $ ) $ ) $ ● Interest expensed $ ● Estimate of the interest within rental expense ● Preferred dividend requirements and accretion - Fixed Charges $ Earnings Deficiency $ Ratio Earning to Fixed Charges 1.4x 4.7x (a) Includes Preferred dividend requirements and accretion
